LEXMARK SAVINGS PLAN PLAN #002EIN #06-1308215 Report on Audits of Financial Statements and Supplemental Schedule As of December 31, 2014 and 2013 and for the year ended December 31, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 11-K FOR ANNUAL REPORTS OF EMPLOYEE STOCK PURCHASE, SAVINGS AND SIMILAR PLANS PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Mark One): [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2014 OR [] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-14050 A. Full title of the Plan and the address of the Plan, if different from that of the Issuer named below: Lexmark Savings Plan B. Name of Issuer of the securities held pursuant to the Plan and the address of its principal executive office: Lexmark International, Inc. One Lexmark Centre Drive 740 West New Circle Road Lexington, Kentucky 40550 Form 11-K Lexmark Savings Plan December 31, 2014 Pages Report of Independent Registered Public Accounting Firm 1 Financial Statements: Statements of Net Assets Available for Benefits 2 Statement of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements 4 Supplemental Schedule*: Form 5500, Schedule H, Line 4i - Schedule of Assets (Held at End of Year) 19 Exhibit: Consent of Independent Registered Public Accounting Firm (Exhibit 23.1) *Other schedules required by 29 CFR 2520.103-10 of the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974 have been omitted because they are not applicable. Report of Independent Registered Public Accounting Firm Tothe Participants and Plan Administrator of the Lexmark Savings Plan We have audited the accompanying statements of net assets available for benefits of the Lexmark Savings Plan (the“Plan”) as of December31, 2014 and 2013, and the related statement of changes in net assets available for benefits for the year ended December 31, 2014. These financial statements are the responsibility of the Plan's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December31,2014 and 2013, and the changes in net assets available for benefits for the year ended December 31, 2014, in conformity with accounting principles generally accepted in the United States of America. The supplemental schedule in the accompanying schedule of assets (held at end of year) as of December 31, 2014 has been subjected to audit procedures performed in conjunction with the audit of the Lexmark Savings Plan’s financial statements.The supplemental schedule is presented for the purpose of additional analysis and is not a required part of the financial statements, but includes supplemental information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.This supplemental information is the responsibility of the Plan’s management. Our audit procedures included determining whether the supplemental information reconciles to the financial statements or the underlying accounting and other records, as applicable, and performing procedures to test the completeness and accuracy of the information presented in the supplemental information.In forming our opinion on the supplemental information in the accompanying schedule, we evaluated whether the supplemental information, including its form and content, is presented in conformity with the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.In our opinion, the supplemental information in the accompanying schedule is fairly stated in all material respects in relation to the financial statements as a whole. /s/ Mountjoy Chilton Medley LLP Mountjoy Chilton Medley LLP Louisville, Kentucky June 18, 2015 1 LEXMARK SAVINGS PLAN Statements of Net Assets Available for Benefits December 31, 2014 and 2013 (in thousands of dollars) Assets Investments $ $ Receivables: Employer contributions Other 57 31 Notes receivable from participants Total receivables Total assets Liabilities Other payables Total liabilities Net assets reflecting all investments at fair value Adjustment from fair value to contract value for fully benefit-responsive investment contracts ) ) Net assets available for benefits $ $ The accompanying notes are an integral part of the financial statements. 2 LEXMARK SAVINGS PLAN Statement of Changes in Net Assets Available for Benefits Year ended December 31, 2014 (in thousands of dollars) Additions to net assets attributed to: Investment income from interest and dividends $ Interest on notes receivable from participants Net appreciation in fair value of investments Contributions: Employer Participants Total contributions Total additions Deductions from net assets attributed to: Benefits paid to participants ) Administrative expenses, net Total deductions ) Trust to trust transfer from Twistage (See Note 1) Net increase Net assets available for benefits: Beginning of year End of year $ The accompanying notes are an integral part of the financial statements. 3 LEXMARK SAVINGS PLAN Notes to Financial Statements 1. Plan Description The Lexmark Savings Plan (the “Plan”) is subject to the provisions of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”). The Plan is a contributory defined contribution plan in which all U.S. employees of Lexmark International, Inc. (the “Company” or “Employer”), Lexmark Enterprise Software, LLC f/k/a Perceptive Software, LLC (“Enterprise Software”) and certain designated U.S. subsidiaries of the Company who are: (i) compensated by salary or by commission, or partly by salary and partly by commission, (ii) eligible for full medical coverage by the Company or its designated U.S. subsidiary, (iii) subject to the periodic performance evaluation process established by the Company or its designated U.S. subsidiary and (iv) included in a classification of employees that is eligible under the rules and regulations established by the Company or its designated U.S. subsidiary to participate in “time off with pay” benefits such as vacation, sick leave and personal leave, are eligible to participate provided, however, individuals who become employees of the Company or a designated U.S. subsidiary pursuant to a merger or acquisition shall not become eligible to participate in the Plan unless and until such class of employees is designated in writing by the Lexmark Retirement Committee as being eligible to participate in the Plan. Trust to Trust Transfer Enterprise Software acquired Twistage, Inc. (“Twistage”) effective March 1, 2013. Twistage was a participating employer in the TriNet 401(k) Plan, whose participation has been withdrawn.Effective April 22, 2014, the assets related to the Twistage participants were transferred from the TriNet 401(k) Plan to the Twistage 401(k) Spin-Off Plan, sponsored by Enterprise Software, and then into this Plan in a trust to trust transfer. Contributions The Plan is funded by voluntary employee pretax contributions up to a maximum of 50% of total annual eligible compensation up to a maximum of $17,500 for both the Plan years ended December 31, 2014 and 2013.The maximum employee contribution is $18,000 for the 2015 Plan year.All employees who were eligible to make elective deferrals under the Plan and who had attained age 50 before the close of the Plan year ended December 31, 2014 were eligible to make catch-up contributions up to $5,500.The catch-up contribution amount for 2015 is $6,000.The contributions for a participant are made by payroll deductions and are determined each pay period by multiplying the participant selected contribution rate then in effect by his/her eligible compensation for such period.The Plan also allows the participant to contribute into the Plan balances from another qualified benefit plan (known as “rollover contributions”). Rollover contributions, included in Contributions - Participants on the Statement of Changes in Net Assets Available for Benefits, totaled $1,753,952 for the year ended December 31, 2014. 4 LEXMARK SAVINGS PLAN Notes to Financial Statements Plan participants can designate all or a portion of their elective deferrals as designated Roth contributions, which are included in gross income, rather than traditional, pretax elective contributions. Effective October 1, 2014, the Plan was amended to permit participants to make in-Plan Roth transfers.Prior to October 1, 2014, participants were required to irrevocably elect to treat all or a portion of their deferrals as designated Roth contributions at the time of deferral and contributions that were initially treated as pretax elective contributions could not later be converted to Roth contributions, and vice versa.However,for distributions occurring after September 27, 2010, a participant who is eligible to elect a direct rollover of his or her plan accounts may elect to transfer to the participant’s Roth contribution account as an eligible rollover distribution part or all of his/her vested non-designated Roth contribution accounts, provided the direct rollover otherwise meets the requirements of the Plan.Roth account balances can be distributed tax-free if the following requirements for a qualified distribution are satisfied: distribution occurs at least 5 years after the participant’s first designated Roth contribution and the distribution is attributable to the participant’s attainment of age 59½, disability or death.The five-year waiting period begins on the first day of the year in which designated Roth contributions are initially made. A participant can designate and change on a daily basis the proportions in which his/her contributions, as well as ongoing account balances, are allocated among the Plan's active investment funds.The minimum allocation to each fund is 1%. The Company makes an automatic employer contribution of 1% of the participant’s compensation into the Plan on an annual basis.The Company may also make a discretionary employer matching contribution.For 2014, the Company made a discretionary employer matching contribution of 100% of the first 5% of the participant’s compensation contributed to the Plan.In addition, the Company may make a discretionary employer contribution from time to time.No discretionary employer contributions were made in 2014.All Employer contributions, if any, may be allocated to the investment fund by the participant in any manner desired by the participant, subject to the requirements set forth in the paragraph above. Allocations to Participants Contributions to the Plan are allocated to the accounts of the participants on a biweekly basis. Earnings of the Plan are allocated on a daily basis.The investment fund options provided by the Trustee are mutual funds, except for the Lexmark Stock Fund which is a direct purchase stock fund, the Fixed Income Fund which is a commingled fund and target date funds which are commingled funds. Vesting Participants are fully vested in their contributions and earnings thereon at all times.Participants also immediately vest in the automatic employer contribution, as well as the discretionary employer matching contribution, if any.However, discretionary employer contributions, if any, are subject to a three-year vesting requirement. 5 LEXMARK SAVINGS PLAN Notes to Financial Statements Withdrawals A participant who has attained age 59½ may withdraw in cash part (minimum of $500) or all of his/her account balance provided that such participant may make only one such withdrawal in any Plan year. Hardship withdrawals are available according to provisions of the Plan if approved by the Plan Administrator, but are limited to the value of the participant's contributions and the participant's immediate financial need.Earnings and Company contributions are not eligible for hardship withdrawals. Participants who receive a hardship withdrawal are prohibited from making contributions to the Plan for six months.In the case of a partial withdrawal made by a participant with an interest in more than one investment fund, the amount withdrawn from each of the participant's investment funds is in the same proportion as the value of his/her interest in each investment fund. Distributions In the event of retirement or disability (as described in the Plan's provisions) or termination of employment for any reason other than death, and provided the value of the participant's account is in excess of $1,000, the participant may elect one of two distribution options or may defer either election to a later date.The two distribution options available are (1) receive a lump sum distribution or (2) receive a specified number of annual installments over a period of generally up to ten years. In the event that a participant dies before the balance of his/her account has been distributed, the remaining balance of his/her account shall be distributed to the participant's beneficiaries in a lump sum distribution. If upon a participant's retirement, disability, or termination of employment the value of the participant's account is not in excess of $1,000, such participant receives an immediate distribution. For purposes of determining the account balance for involuntary distributions of vested benefits of $1,000 or less, the portion of the balance attributable to rollover contributions and allocable earnings will be considered. Distributions are generally cash distributions; however, a participant who is entitled to a distribution and who has investments in whole or in part in the Lexmark Stock Fund may elect, in writing, to have the value of his/her investment in the Lexmark Stock Fund distributed in whole shares of the Company's Class A Common Stock.Fractional shares are distributed in cash. Notes Receivable from Participants A participant may borrow funds from his/her Plan account subject to the provisions of the Plan.A participant is eligible to have up to two outstanding loans at a given time and may borrow up to half the value of his/her Plan account (including any current loan balance), but no more than $50,000 less his/her highest outstanding loan balance during the preceding 12-month period. 6 LEXMARK SAVINGS PLAN Notes to Financial Statements No loan will be made while any other loan is in default.An administrative fee is charged for the origination of the loan and is deducted from the participant's account in proportion to the funds held for investment.Loans are granted for a minimum term of one year, and thereafter in monthly increments up to a maximum of five years (ten years for home loans); however, the participant may prepay the loan at any time.Each loan bears a fixed rate of interest determined at the inception of the loan by the Plan Administrator.The fixed rate of interest applied to each loan is the prime rate as published in the Wall Street Journal on the first day of the quarter in which the loan is made plus 1.25%.As of December 31, 2014, loan interest rates in effect ranged from 4.25% to 9.75% with various maturity dates.Payment of the loan is made in substantially level payments through payroll deductions.Payments of principal and interest are allocated to the investment funds elected for current contributions.A participant may continue to contribute to the Plan while he/she has an outstanding loan balance.Participant loans are valued at unpaid principal balance plus accrued but unpaid interest. Forfeitures Any portion of a participant's account balance in which the participant is not vested upon termination of employment constitutes a forfeiture at the time the participant receives a distribution, unless the participant has no vested interest, in which case such forfeiture occurs at his/her termination of employment.Forfeitures are applied first to reduce any Plan administrative fees.Any remaining forfeitures during any Plan year are applied to the Company's contribution obligation.There were forfeitures of participant balances during 2014 of $5,339.The cumulative balance of forfeited nonvested accounts totaled $99,394 and $528,007 as of December 31, 2014 and 2013, respectively, and changed year-to-year due to using $441,149 to reduce employer contributions, $1,175 to reduce administrative expenses, investment income of $20, and an administrative adjustment of the account balance of $8,352. Exchanges A participant may reallocate his/her account balance among the various investment options on a daily basis; however, there are certain restrictions that apply to participant exchanges.A participant may not transfer funds directly from the Fixed Income Fund to the Fidelity Retirement Government Money Market Fund because this is considered a “competing,” or similar, fund.Funds must first be transferred from the Fixed Income Fund to a “non-competing” fund for at least 90 days. In addition, certain funds require the participant to pay a redemption fee if contributions or exchanges into that fund are exchanged out of that fund within a specified time period, typically 90 days or less. A participant may make unlimited exchanges into and out of the Lexmark Stock Fund.However, from the first day of the last month of each calendar quarter until after that quarter’s earnings results for the Company are announced (the “Window Period”) a participant may not make an exchange into the Lexmark Stock Fund.A participant, who is not a senior manager or an executive of the Company, is permitted to make an exchange out of the Lexmark Stock 7 LEXMARK SAVINGS PLAN Notes to Financial Statements Fund during the Window Period.Senior managers and executives of the Company may not exchange into or out of the Lexmark Stock Fund during the Window Period.All executive officers subject to Section 16 of the Securities and Exchange Act of 1934 must obtain Plan sponsor approval for transactions that involve the Lexmark Stock Fund. 2. Summary of Significant Accounting Policies The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the respective dates of the financial statements and the changes in net assets available for Plan benefits during the respective reporting periods.Actual results could differ from those estimates.The following is a summary of the significant accounting policies followed by the Plan in the preparation of its financial statements: Valuation of Assets Mutual funds are valued at quoted market prices that represent the net asset value of shares held by the Plan at year-end.The Lexmark Class A Common Stock is stated at fair value as quoted by the New York Stock Exchange.Short-term investments, receivables and cash are stated at cost, which approximates fair value.Commingled funds are valued at net asset value per unit. Corporate bonds are valued at quoted prices in markets that are not active, broker dealer quotations or other methods. Refer to Note 5 for additional information. Generally accepted accounting principles in the United States (“GAAP”) requires that investment contracts held by a defined contribution plan be reported at fair value.However, contract value is the relevant measurement attribute for that portion of the net assets available for benefits of a defined contribution plan attributable to fully benefit-responsive investment contracts because contract value is the amount participants would receive if they were to initiate permitted transactions under the terms of the Plan.As required by GAAP, the Statements of Net Assets Available for Benefits present the fair value of the investment contracts as well as the adjustment of the fully benefit-responsive investment contracts from fair value to contract value.The Statement of Changes in Net Assets Available for Benefits is prepared on a contract value basis. The fair value of investments, as quoted, is based on various factors including the current interest rate environment and the general strength of the economy.Changes in the fair value could significantly affect the Plan's net assets available for benefits. Net Appreciation/Depreciation The Plan presents in the Statement of Changes in Net Assets Available for Benefits the net appreciation/depreciation in the fair value of its investments, which consists of the realized gains or losses and the unrealized appreciation or depreciation on those investments. 8 LEXMARK SAVINGS PLAN Notes to Financial Statements Distributions to Withdrawing Participants Distributions to withdrawing participants are recorded when paid. Subsequent Events Management has evaluated subsequent events for accounting disclosure requirements through the date that the financial statements were issued.There were no events occurring during the evaluation period that would require recognition or disclosure in the financial statements. 3. Investments The investments that represent 5% or more of the Plan's net assets available for benefits at December 31, 2014 and 2013 are as follows (amounts in thousands of dollars, except share data): Investments at Fair Value: *Fidelity Management and Research Company: Low-Priced Stock K Fund (2,367,703 and 2,392,098 shares, respectively) $ $ Spartan U.S. Equity Index Fund (1,071,024 and 969,354 shares, respectively) Contrafund K (1,354,559 and 1,292,662 shares, respectively) Vanguard Windsor II Fund (1,078,919 and 995,571 shares, respectively) **JP Morgan US Equity (3,742,506 and 3,237,681 shares, respectively) **Dodge and Cox Income (3,703,428 and 0 shares, respectively) - ***PIMCO Total Return Fund Inst (0 and 4,895,496 shares,respectively) - ***MFS Research Int R4 (2,868,193 and 3,040,165 shares, respectively) *Other investments at fair value (individually less than 5% of net assets) Total investments at fair value Investments at Contract Value: Fixed Income Fund: Investments at contract value, including wrapper contracts (individually less than 5% of net assets) Total investments $ $ * Parties-in-interest to the Plan. ** Investment did not represent 5% or more of the Plan’s assets available for benefits as of December 31, 2013. *** Investment did not represent 5% or more of the Plan’s assets available for benefits as of December 31, 2014. 9 LEXMARK SAVINGS PLAN Notes to Financial Statements For the year ended December 31, 2014, the Plan’s investments (including investments bought, sold and held during the year) appreciated in value as follows: Lexmark Class A Common Stock $ Mutual and Commingled funds Net appreciation in fair value of investments $ 4. Investment Contracts The Fixed Income Fund of the Plan (the “Fund”) has entered into fully benefit-responsive guaranteed investment contracts (“GICs”) to provide preservation of principal, maintain a stable interest rate, and provide daily liquidity at contract value for participant withdrawals and transfers in accordance with the provisions of the Plan. The Fund enters into synthetic GIC arrangements, which are investment contracts that simulate the performance of traditional GICs through the use of financial instruments.The synthetic GICs are comprised of interests in commingled trusts or individual fixed income securities that are held in trust for the Fund.The Fund then enters into a benefit-responsive “wrapper” contract with a third-party such as a financial institution or an insurance company which guarantees the Fund a specific value and rate of return for the commingled trust security or securities held in trust. The wrapper contract amortizes the realized and unrealized gains and losses on the underlying fixed income investments, typically over the duration of the investments; through adjustments to the future interest crediting rate (which is the rate earned by participants for the underlying investments).The issuer of the wrapper contract provides assurance that the adjustments to the interest crediting rate do not result in a future interest crediting rate that is less than zero.An interest crediting rate less than zero would result in loss of principal or accrued interest. The key factors that influence future interest crediting rates for a wrapper contract include: the level of market interest rates, the amount and timing of participant contributions, transfers, and withdrawals into/out of the wrapper contract, the investment returns generated by the fixed income investments that back the wrapper contract, and the duration of the underlying investments backing the wrapper contract. Wrapper contracts’ interest crediting rates are typically reset on a monthly or quarterly basis.While there may be slight variations from one contract to another, most wrapper contracts use a formula for the crediting interest rate that is based on the characteristics of the underlying fixed income portfolio. Over time, the crediting rate formula amortizes the GICs realized and unrealized market value gains and losses over the duration of the underlying investments. Because changes in market interest rates affect the yield to maturity and the market value of the underlying investments, they can have a material impact on the wrapper contract’s interest 10 LEXMARK SAVINGS PLAN Notes to Financial Statements crediting rate.In addition, participant withdrawals and transfers from the Plan are paid at contract value but funded through the market value liquidation of the underlying investments, which also impacts the interest crediting rate.The resulting gains and losses in the market value of the underlying investments relative to the wrapper contract value are represented on the Plan’s Statements of Net Assets Available for Benefits as the “Adjustment from Fair Value to Contract Value.”If the Adjustment from Fair Value to Contract Value is positive for a given contract, this indicates that the wrapper contract value is greater than the market value of the underlying investments.The embedded market value losses will be amortized in the future through a lower interest crediting rate than would otherwise be the case, and if the Adjustment from Fair Value to Contract Value amount is negative, this indicates that the wrapper contract value is less than the market value of the underlying investments.The amortization of the embedded market value gains will cause the future interest crediting rate to be higher than it otherwise would have been. All wrapper contracts provide for a minimum interest crediting rate of zero percent.In the event that the interest crediting rate should fall to zero and the requirements of the wrapper contract are satisfied, the wrapper issuers will pay to the Plan the shortfall needed to maintain the interest crediting rate at zero.In certain circumstances, the amount withdrawn from the wrapper contract would be payable at fair value rather than at contract value.These events include termination of the Plan, a material adverse change to the provisions of the Plan, if the employer elects to withdraw from a wrapper contract in order to switch to a different investment provider, or if the terms of a successor plan (in the event of the spin-off or sale of a division) do not meet the wrapper contract issuer’s underwriting criteria for issuance of a clone wrapper contract.The events described above that could result in the payment of benefits at market value rather than contract value are not probable of occurring in the foreseeable future. Examples of events that would permit a wrapper contract issuer to terminate a wrapper contract upon short notice include the Plan’s loss of its qualified status or material and adverse changes to the provisions of the Plan.If one of these events was to occur, the wrapper contract issuer could terminate the wrapper contract at the market value of the underlying investments (or in the case of a traditional GIC, at the hypothetical market value based upon a contracted formula). The interest crediting rates for the synthetic GICs ranged from 1.5% to 3.0% and 1.4% to 2.8% as of December 31, 2014 and 2013, respectively.The average annual yields for the synthetic GICs ranged from 1.1% to 2.3% and 0.9% to 2.5% for the years ended December 31, 2014 and 2013, respectively. 11 LEXMARK SAVINGS PLAN Notes to Financial Statements 5. Fair Value Measurements The accounting guidance for fair value measurements defines fair value, establishes a framework for measuring fair value in GAAP and requires disclosures about fair value measurements. The guidance defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. As part of the framework for measuring fair value, the guidance establishes a hierarchy of inputs to valuation techniques used in measuring fair value that maximizes the use of observable inputs and minimizes the use of unobservable inputs by requiring that the most observable inputs be used when available.The three levels of the fair value hierarchy are described below: Level 1 Quoted prices (unadjusted) in active markets for identical, unrestricted assets or liabilities that the Plan has the ability to access at the measurement date; Level 2 Inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly; and Level 3 Unobservable inputs used in valuations in which there is little market activity for the asset or liability at the measurement date. The asset’s or liability’s fair value measurement level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. Valuation techniques used need to maximize the use of observable inputs and minimize the use of unobservable inputs. The fair values of the Plan’s investments are based on third party pricing information without adjustment.As permitted under the accounting guidance for fair value disclosures, the Plan has not provided quantitative information about the significant unobservable inputs used in the fair value measurements of these securities. The Plan tested the fair value of the portfolio and default level assumptions provided by the third parties as of December31, 2014 using the following procedures: · assessment of trading activity and other market data; · assessment of variability in pricing by comparison to independent source(s) of pricing; and · back-testing of transactions to determine historical accuracy of net asset value per share/unit as an exit price. 12 LEXMARK SAVINGS PLAN Notes to Financial Statements Following is a description of the valuation methodologies used for assets measured at fair value. There were no changes in the methodologies used to measure fair value during 2014. Common stocks and U.S. government and agency securities: Most often valued at the closing price reported on the active market on which the individual securities are traded; however, securities with lower levels of market activity are classified as Level 2. Mutual funds: Valued at the share (unit) published as the basis for current transactions. Target date and fixed income commingled funds: Valued at the net asset value per unit held by the Plan at year end as quoted by the funds. Corporate bonds: Valued at quoted prices in markets that are not active, broker dealer quotations, or other methods by which all significant inputs are observable, either directly or indirectly. Wrap contracts: Valued by calculating the present value of excess future wrap fees. When the replacement cost of the wrapper contract (a re-pricing provided annually by the contract issuer) is greater than the current wrap fee, the difference is converted into the implied additional fee payment cash flows for the duration of the holding. The present value of that cash flow stream is calculated using a swap curve yield that is based on the duration of the holding and adjusted for the holding’s credit quality rating. The significant unobservable inputs used in the fair value measurement of the Plan’swrapper contracts are future interest crediting rates which are influenced by the level of market interest rates, the amount and timing of participant contributions, transfers, and withdrawals into/out of the wrapper contract, the investment returns generated by the fixed income investments that back the wrapper contract, and the duration of the underlying investments backing the wrapper contract. Significant changes in any of those inputs in isolation would result in a significantly lower (higher) fair value measurement. Generally, a change in the assumption used for the level of market interest rates is accompanied by a directionally similar change in the assumption used for the future interest crediting rates. The methods described above may produce a fair value calculation that may not be indicative of net realizable value or reflective of future fair values. Furthermore, while the Plan believes its valuation methods are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different fair value measurement as of the reporting date. Management of the Plan reviews the levels assigned to its fair value measurements on an annual basis and recognizes transfers between levels as of the beginning of the Plan year in which the transfer occurs. There were no transfers between levels during either 2014 or 2013. The following tables set forth by level, within the fair value hierarchy, the Plan’s assets measured at fair value on a recurring basis as of December 31, 2014 and 2013 (amounts in thousands of dollars): 13 LEXMARK SAVINGS PLAN Notes to Financial Statements Level 1 Level 2 Level 3 Total December 31, 2014 Common stocks, technology $ $
